      Case 1:12-cr-00144-DLC Document 15 Filed 04/22/21 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :             12cr144 (DLC)
                                         :
 CHRISTIAN SANTIAGO,                     :
                                         :                 ORDER
                     Defendant.          :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     Christian Santiago has moved for compassionate release

pursuant to Title 18, United States Code, Section 3582(c)(1)(a).

On August 6, 2013, Santiago pleaded guilty to a single count of

failing to register as a sex offender, in violation of Title 18,

United States Code, Section 2250.      Santiago was sentenced to 30

months’ imprisonment on November 8, 2013, to run consecutively

to a Connecticut state prison sentence imposed for a conviction

of sexually assaulting a minor.      He is now serving his federal

sentence at Federal Correctional Institution-Cumberland (“FCI-

Cumberland”).   He is thirty-eight years old, and the Bureau of

Prisons (“BOP”) projects his release date as April 7, 2022.

     Santiago made an administrative request for compassionate

release on February 12, 2021, which was denied by his warden on

March 9.   Santiago then moved for compassionate release. 1


1 Santiago’s motion is not dated, but it was received and
docketed by this Chambers on April 19, 2021.
      Case 1:12-cr-00144-DLC Document 15 Filed 04/22/21 Page 2 of 4



     Santiago exhausted his administrative remedies by

unsuccessfully filing an administrative request for

compassionate release.    Therefore, the Court may reduce

Santiago’s sentence if it finds that “extraordinary and

compelling reasons” warrant a reduction, 18 U.S.C. §

3582(c)(1)(A)(i).   District courts may “independently . . .

determine what reasons, for purposes of compassionate release,

are extraordinary and compelling.”      United States v. Brooker,

976 F.3d 228, 234 (2d Cir. 2020) (citation omitted).         If the

Court concludes that Santiago has presented “extraordinary and

compelling reasons”, the Court must then find that the

sentencing factors set forth at 18 U.S.C. § 3553(a) support

compassionate release before reducing Santiago’s sentence.

     Santiago’s motion is denied.       As an initial matter, he has

not presented an extraordinary and compelling reason for

compassionate release.    Santiago’s motion for compassionate

release is premised on the COVID-19 pandemic and several

underlying health conditions that Santiago contends increase his

risk for contracting severe COVID-19.       But Santiago acknowledges

in his submission that he has already contracted and recovered

from COVID-19.   The BOP has also provided a significant number

of COVID-19 vaccines to inmates at FCI-Cumberland and its other

facilities, further reducing the risk that Santiago will

contract severe COVID-19.     See COVID-19 Vaccine Implementation,


                                    2
         Case 1:12-cr-00144-DLC Document 15 Filed 04/22/21 Page 3 of 4



Bureau of Prisons, https://www.bop.gov/coronavirus/ (last

visited April 21, 2021).       Therefore, Santiago’s health situation

does not constitute an extraordinary and compelling circumstance

meriting compassionate release.

     Even if Santiago had demonstrated extraordinary and

compelling circumstances, the § 3553(a) factors would weigh

strongly against his release.        Santiago has a lengthy criminal

history, including multiple convictions for sexually assaulting

minors.    His current conviction stems from an attempt to evade

prosecution in Connecticut for a serious sexual crime.             The

Court nevertheless imposed a sentence at the bottom of the

Sentencing Guidelines range.        Further reduction is not merited.

Accordingly, it is hereby

     ORDERED that Santiago’s motion for compassionate release

pursuant to § 3582(c)(1)(A) is denied.

     IT IS FURTHER ORDERED that the Clerk of Court shall mail

Santiago a copy of this Order and note mailing on the docket.

Dated:      New York, New York
            April 22, 2021


                                            __________________________
                                                    DENISE COTE
                                           United States District Judge




                                       3
Case 1:12-cr-00144-DLC Document 15 Filed 04/22/21 Page 4 of 4
